UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1690


JUNIUS J. JOYNER, III,

                    Plaintiff - Appellant,

             v.

EMILY B. REDMAN,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:21-cv-00357-CMH-MSN)


Submitted: November 18, 2021                                Decided: November 19, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Junius J. Joyner, III, Appellant Pro Se. Julia Bougie Judkins, BANCROFT, MCGAVIN,
HORVATH & JUDKINS PC, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Junius J. Joyner, III, appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 complaint and declining to exercise supplemental jurisdiction over Joyner’s state

law claims. We have reviewed the record and conclude that the district court correctly

dismissed Joyner’s § 1983 claim for failure to state a claim for relief. We further conclude

that the court then properly declined to exercise supplemental jurisdiction over the state

law claims. See 28 U.S.C. § 1367(c)(3). However, when a district court dismisses state

law claims over which the court declined to exercise supplemental jurisdiction, that

dismissal must be without prejudice. See Farlow v. Wachovia Bank of N.C., 259 F.3d 309,

316-17 (4th Cir. 2001). We therefore affirm the district court’s dismissal of the complaint,

but modify the order to clarify that the dismissal of the state law claims is without prejudice.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                 AFFIRMED AS MODIFIED




                                               2